In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00162-CV
                               __________________

                          IN RE TATIANA TELEGINA

__________________________________________________________________

                         Original Proceeding
        County Court at Law No. 3 of Montgomery County, Texas
                   Trial Cause No. 17-11-14052-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition for a writ of mandamus arising out of a suit for dissolution of

marriage, Tatiana Telegina complains that the trial court abused its discretion by

denying her motion to compel the depositions of the opposing party, Vladimir

Nechayuk, and his attorney, Tesha Peeples, on the issue of attorney’s fees. Telegina

also complains that the trial court abused its discretion by denying her request to

require Nechayuk to segregate his attorney’s fees as to each of the claims she brought

against him in the suit, and she also complains that the trial court has not ruled on

some pretrial motions. She argues that she lacks an adequate remedy by appeal

because the trial court’s rulings severely compromise her ability to defend against

                                          1
Nechayuk’s claim for attorney’s fees and that the records and information she seeks

will not be made a part of the appellate record.

      After Telegina filed her mandamus petition, the trial court reconsidered some

of Telegina’s motions, granted her request for a continuance of the jury trial

scheduled for June 6, 2022, granted her request to depose Peeples and ordered the

deposition by Zoom conference on June 6, 2022, denied her request to redepose

Nechayuk about attorney’s fees, and denied her request for the trial court to order

Nechayuk to segregate his attorney’s fees.1 We conclude that as to all of Telegina’s

complaints, she has failed to establish that the trial court’s rulings constitute an abuse

of discretion from which there is no adequate remedy by appeal. 2 We deny the

petition for a writ of mandamus.3

      PETITION DENIED.


                                                              PER CURIAM

Submitted on July 13, 2022
Opinion Delivered July 14, 2022

Before Kreger, Horton and Johnson, JJ.

      1
         We note that the trial court’s subsequent orders superseded the prior order
and also mooted complaints stated in the mandamus petition. See In re Norton, No.
06-19-00074-CV, 2019 WL 4064580, at *1 (Tex. App.—Texarkana Aug. 29, 2019,
orig. proceeding) (mem. op.).
       2
         See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004)
(Mandamus relief is available to correct an abuse of discretion from which there is
no adequate remedy by appeal.).
       3
         Tex. R. App. P. 52.8(a).
                                           2